Dismissed and Opinion Filed November 25, 2020




                                         In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00135-CV

   IN THE INTEREST OF K.T.W., S.K.W., K.J.W., K.M.W., AND C.R.W.,
                      MINOR CHILDREN

                On Appeal from the 429th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 429-52418-2017

                        MEMORANDUM OPINION
                    Before Justices Myers, Osborne, and Carlyle
                             Opinion by Justice Carlyle

      On October 26, 2020, after appellant had failed to file his brief despite three

extensions totaling ninety days, we directed appellant to file the brief within ten days.

Although we cautioned appellant that failure to comply would result in dismissal of

the appeal without further notice, see TEX. R. APP . P. 38.8(a)(1), he has not yet filed

his brief. Accordingly, we dismiss the appeal. See id. 38.8(a)(1), 42.3(b),(c).



                                             /Cory L. Carlyle
                                             CORY L. CARLYLE
                                             JUSTICE
200135F.P05
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

IN THE INTEREST OF K.T.W.,                   On Appeal from the 429th Judicial
S.K.W., K.J.W., K.M.W., AND                  District Court, Collin County, Texas
C.R.W., MINOR CHILDREN                       Trial Court Cause No. 429-52418-
                                             2017.
No. 05-20-00135-CV                           Opinion delivered by Justice Carlyle,
                                             Justices Myers and Osborne
                                             participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 25th day of November, 2020.




                                       –2–